Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2018/051444, filed on 01/22/2018.
Claims 1, 6-9 and 17-21, and 23 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/24/2021), Applicants filed a response, an Affidavit/Declaration under 37 CFR 1.132 and an amendment on 03/18/2022, amending claims 1 and 6, and canceling claims 4-5 is acknowledged. 
The Examiner is also acknowledging the filing of a Terminal Disclaimer (TD) on 03/21/2022, and the TD has been approved.
	Claims 1, 6-9, 17-21, and 23 are present for examination.
Applicants' arguments filed on 03/18/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1, 4-9 and 17-21, and 23 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Shak et al. (Human DNase. WO 1990/07572, publication, 07/12/1990) in view of Tanuma et al. (Deoxyribonuclease gene encoding same and uses thereof. US 2004/0157239 A1, publication 08/12/2004, see IDS), is withdrawn in view of Applicant’s amendment to the claims, amendment in the current Examiners amendment towards allowance and an Affidavit/Declaration under 37 CFR 1.132, and persuasive arguments. 

Withdrawn-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 1, 4-5 and 6 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1 and 6 of US patent 10696956 B2 (see, PTO-892), is withdrawn in view of Applicant’s filing of a Terminal Disclaimed (TD) on 03/23/2022 and persuasive arguments. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Hayman and Vaze Moreshwar, applicants’ representatives on 05/23/2022. 

Amend the claim(s) as shown below:
1. 	(Currently Amended) A method of treating or preventing tissue adhesion in a subject undergoing abdominal surgery, comprising administering an enzyme having a deoxyribonuclease (DNase) activity to the subject as a solution one or more times during surgery directly to tissue or organ surfaces injured during the surgery that are at risk of forming adhesions, wherein the enzyme is a human DNase-1-like 3, wherein said human DNase-1-like 3 comprises the amino acid sequence of SEQ ID NO: 6, or a sequence having at least 95% 
Cancel claim 6.

Allowable Subject Matter
	Claims 1, 7-9 and 17-21, and 23 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method of treating or preventing tissue adhesion in a subject undergoing abdominal surgery, comprising administering an enzyme having a deoxyribonuclease (DNase) activity to the subject as a solution one or more times during surgery directly to tissue or organ surfaces injured during the surgery that are at risk of forming adhesions, wherein the enzyme is a human DNase-1-like 3, wherein said human DNase-1-like 3 comprises the amino acid sequence of SEQ ID NO: 6, or a sequence having at least 95% sequence identity thereto, wherein said method does not involve the administration of plasmin. The prior art does not teach a method of treating or preventing tissue adhesion in a subject undergoing abdominal surgery, comprising administering an enzyme having a deoxyribonuclease (DNase) activity to the subject as a solution one or more times during surgery directly to tissue or organ surfaces injured during the surgery that are at risk of forming adhesions, wherein the enzyme is a human DNase-1-like 3, wherein said human DNase-1-like 3 comprises the amino acid sequence of SEQ ID NO: 6, or a sequence having at least 95% sequence identity thereto, wherein said method does not involve the administration of plasmin, in view of amendment to the claims, amendment in the current Examiners amendment towards allowance, a TD and an Affidavit/Declaration under 37 CFR 1.132, and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656